Name: Commission Regulation (EEC) No 680/77 of 31 March 1977 amending for the fifth time Regulation (EEC) No 2044/75 as regards the period of validity of export certificates for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 77 Official Journal of the European Communities No L 84/47 COMMISSION REGULATION (EEC) No 680/77 of 31 March 1977 amending for the fifth time Regulation (EEC) No 2044/75 as regards the period of validity of export certificates for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559 /76 (2 ), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3 ), as last amended by Regulation (EEC) No 445/77 (4 ), provides that export certificates for compound feeds for animals containing milk products shall be valid until the end of the fifth month following the month of issue ; whereas, however, this period may be extended until the end of the ninth month following the month of issue to take account of trade practices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2044/75 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1977 . For the Commission Finn CUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 67, 15 . 3 . 1976 , p. 9 . ( J ) OJ No L 213 , 11 . 8 . 1975, p. 15 . ( 4 ) OJ No L 58 , 3 . 3 . 1977 , p. 21 . No L 84/48 Official Journal of the European Communities 1 . 4. 77 ANNEX Period of validity of export certificates Period of validity CCT headingNo Description Compulsory destination (') (a) Until the end of the 11th month following the month of issue ex 04.01 A Milk and cream, fresh, not concentrated or sweetened, of a fat content by weight, not exceeding 6 % , exported to a destina ­ tion other than countries near the Commu ­ nity ^) Destinations other than countries near the Commu ­ nity i 1 ) (b) Until the end of the ninth month following the month of issue 04.02 A II a) 1 ex 04.02 A II a) 2 04.02 A II b) 1 ex 04.02 A II b) 2 Milk and cream, in powder or granules, of a fat content by weight, not exceeding 11 %  23.07 B I a) 3 23.07 B I a) 4 23.07 B II   (c) Until the end of the second month following the month of issue ex 04.04 Cheeses exported to Zone E Zone E (d) Until the end of the fifth month following the month of issue The other products listed in Article 1 of Regulation (EEC) No 804/68  (') See Article 5 (4 ). However, where Annex I excludes advance fixing for certain products and destinations , the issue of a certificate for such products shall make it obligatory to export to a destination other than those indicated in Annex I. (*') The following destinations are considered countries that the Community for the purposes of this Regulation : Zone D, Austria, Liechtenstein , Switzerland, Yugoslavia , and the destinations referred to in Article 3 of Regulation (EEC) No 192/7S .